United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2071
                                    ___________

Ronald Eugene Nichols,                   *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri
Dave Dormire,                            *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: December 1, 2000

                                   Filed: April 2, 2001
                                    ___________

Before McMILLIAN, BRIGHT and RICHARD S. ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Inmate Ronald Eugene Nichols appealed the district court order1 dismissing his
28 U.S.C. § 2254 habeas corpus petition as barred by the one-year statute of limitations
set forth in 28 U.S.C. § 2244(d)(1). On appeal, we remanded the case to the district
court "for the limited purpose of making a specific finding on whether the degree and
duration of the prisoner's mental impairment warrants equitable tolling." On remand,


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
the district court found that, even though Nichols had been medically diagnosed with
various psychotic disorders and had been prescribed psychotrophic medications, the
degree and duration of his mental impairment did not interfere with the running of the
one-year statute of limitations for his habeas corpus petition. For the reasons discussed
below, we affirm the order of the district court.

       Nichols's convictions became final on August 10, 1994, when he was sentenced.
However, the Antiterrorism and Effective Death Penalty Act ("AEDPA") enabled
prisoners whose convictions were final to file their habeas corpus petitions within one
year after its enactment. Therefore, the applicable time frame for ascertaining whether
equitable tolling is proper in this case is the period between April 24, 1996, when the
AEDPA was enacted and became effective, and April 24, 1997, when the one-year
grace period expired for those prisoners whose convictions became final prior to its
enactment.

       Nichols's habeas petition was filed on December 16, 1998, twenty months after
the grace period expired. Nichols concedes that his § 2254 petition was filed outside
the one-year limitation period of § 2244(d), but argues that the statute should have been
equitably tolled due to his mental impairment. "Equitable tolling is proper only when
extraordinary circumstances beyond a prisoner's control make it impossible to file a
petition on time." Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (citing
Paige v. United States, 171 F.3d 559, 561 (8th Cir. 1999)).

        While mental impairment can be an extraordinary circumstance interrupting the
limitation period, in this case the district court found that, during the applicable time
frame, Nichols lived in general population at the Jefferson City Correctional Center,
was employed at the institution's chemical products factory, appeared coherent and
alert at all times, did not suffer from auditory or visual hallucinations, was not suicidal
or homicidal, and was capable of registering a written complaint to prison officials. As
a result, we agree with the district court that the degree and duration of Nichols's

                                           -2-
mental impairment does not constitute an extraordinary circumstance justifying the
tolling of the limitations period.

      We thus affirm the district court's denial of habeas relief and the dismissal of
Nichols's § 2254 petition. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-